Name: Commission Implementing Decision (EU) 2019/1167 of 28 June 2019 amending Implementing Decision (EU) 2017/2453 as regards the authorisation holders and the representatives (notified under document C(2019) 4610) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: marketing;  health;  agricultural activity;  consumption;  technology and technical regulations;  plant product;  foodstuff
 Date Published: 2019-07-08

 8.7.2019 EN Official Journal of the European Union L 182/46 COMMISSION IMPLEMENTING DECISION (EU) 2019/1167 of 28 June 2019 amending Implementing Decision (EU) 2017/2453 as regards the authorisation holders and the representatives (notified under document C(2019) 4610) (Only the Dutch and German texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1829/2003 of the European Parliament and of the Council of 22 September 2003 on genetically modified food and feed (1), and in particular Article 9(2) and Article 21(2) thereof, Whereas: (1) Bayer CropScience N.V., based in Belgium, is a representative of Bayer CropScience LP, based in the United States, and an authorisation holder for the genetically modified oilseed rapes authorised by the Commission Implementing Decision (EU) 2017/2453 (2). (2) Monsanto Europe S.A., based in Belgium is a representative of Monsanto Company, based in the United States, and an authorisation holder for the genetically modified oilseed rapes authorised by that Implementing Decision. (3) By letter dated 1 August 2018, Bayer CropScience N.V., based in Belgium and Bayer CropScience LP, based in the United States, requested that the Commission transfers their rights and obligations pertaining to all their authorisations and pending applications for genetically modified products, to BASF Agricultural Solutions Seed US LLC, based in the United States. By letter dated 19 October 2018, BASF Agricultural Solutions Seed US LLC confirmed its agreement with this transfer and authorised BASF SE, based in Germany, to act as its representative in the Union. (4) By letter dated 27 August 2018, Monsanto Europe N.V., based in Belgium, informed the Commission that Monsanto Europe S.A./N.V. Belgium converted its legal form and changed its name to Bayer Agriculture BVBA, based in Belgium. (5) Implementing Decision (EU) 2017/2453 should therefore be amended accordingly. (6) The proposed amendments to the authorisation decision are purely administrative in nature and do not entail a new assessment of the products concerned. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/2453 is amended as follows: (1) in Article 7(1)(a), Monsanto Europe S.A., Belgium is replaced by Bayer Agriculture BVBA, Belgium; (2) in Article 7(1)(b), Bayer CropScience N.V., Belgium, representing Bayer CropScience LP, United States is replaced by BASF Agricultural Solutions Seed US LLC, represented by BASF SE, Germany.; (3) Article 9 is replaced by the following: Article 9 Addressees This Decision is addressed to: (a) Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium; and (b) BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany.; (4) in the Annex, point (a) is replaced by the following: (a) Authorisation holders: (1) Name: Bayer Agriculture BVBA, Belgium Address: Scheldelaan 460, 2040 Antwerp, Belgium. On behalf of Monsanto Company, 800 N. Lindbergh Boulevard, St Louis, Missouri, 63167, United States; and (2) Name: BASF Agricultural Solutions Seed US LLC Address: 100 Park Avenue, Florham Park, New Jersey 07932, United States of America. Represented by BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany.. Article 2 This Decision is addressed to: (a) Bayer Agriculture BVBA, Scheldelaan 460, 2040 Antwerp, Belgium; (b) BASF SE, Carl-Bosch-Str. 38, 67063 Ludwigshafen, Germany. Done at Brussels, 28 June 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 18.10.2003, p. 1. (2) Commission Implementing Decision (EU) 2017/2453 of 21 December 2017 authorising the placing on the market of products containing, consisting of, or produced from genetically modified oilseed rapes MON 88302 Ã  Ms8 Ã  Rf3 (MON-883Ã2-9 Ã  ACSBNÃÃ5-8 Ã  ACS-BNÃÃ3-6), MON 88302 Ã  Ms8 (MON-883Ã2-9 Ã  ACSBNÃÃ5-8) and MON 88302 Ã  Rf3 (MON-883Ã2-9 Ã  ACS-BNÃÃ3-6) pursuant to Regulation (EC) No 1829/2003 of the European Parliament and of the Council on genetically modified food and feed (OJ L 346, 28.12.2017, p. 31).